

Exhibit 10.3

Coeur Mining, Inc.
Incentive Stock Option Award Agreement
(2015 Long-Term Incentive Plan)


You have been selected to be a Participant in the 2015 Long-Term Incentive Plan
of Coeur Mining, Inc. (the “Plan”), as specified below:
Participant:
Date of Grant:
Number of Shares Covered by This Option:
Exercise Price:
Date of Expiration:
 


THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant
of an incentive stock option by Coeur Mining, Inc., a Delaware corporation (the
“Company”), to the Participant named above, pursuant to the provisions of the
Plan.
The Plan provides a complete description of the terms and conditions governing
the Option. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Agreement’s terms shall completely supersede
unless expressly prohibited by the Plan. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. The parties hereto agree as follows:
1.    Grant of Stock Options. The Company hereby grants to the Participant an
Option to purchase the number of shares of Common Stock set forth above, at the
stated Exercise Price, which is at least one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the Date of Grant, in the manner and
subject to the terms and conditions of the Plan and this Agreement. The Option
granted hereunder is intended to be an incentive stock option within the meaning
of section 422 of the Code.
Except as may otherwise be provided in Sections 3 or 4, the shares of Common
Stock underlying the Option granted hereunder are granted on the condition that
the Participant remains an employee of the Company from the Date of Grant
through (and including) each of the separate dates on which the Option becomes
exercisable, as set forth below in Section 2. This grant of the Option shall not
confer any right to the Participant (or any other Participant) to be granted
Options or other Awards in the future under the Plan.
2.    Exercise of Stock Option. Except as hereinafter provided, the Participant
may exercise this Option at any time after the shares of Common Stock underlying
the Option vest pursuant to the vesting schedule set forth below, provided that
no exercise may occur subsequent to the close of business on the Date of
Expiration (as set forth on page 1 of this Agreement).

ISO Agreement                        1

--------------------------------------------------------------------------------



Exhibit 10.3

Date
Shares for Which Option Becomes Exercisable
Cumulative Number of Shares Available for Purchase
 
 
 
 
 
 



This Option may be exercised in whole or in part, but not for less than 50
shares at any one time, unless fewer than 50 shares then remain subject to the
Option, and the Option is then being exercised as to all such remaining shares.
3.    Termination of Employment.
(a)
By Death. In the event the employment of the Participant is terminated due to
death, all outstanding shares of Common Stock underlying the Option not yet
vested shall become immediately fully vested and, along with all previously
vested shares of Common Stock underlying the Option, shall remain exercisable
until the earlier of the Date of Expiration or the first anniversary of the
Participant’s date of death, by such person or persons as shall have been named
as the Participant’s beneficiary, or by such persons that have acquired the
Participant’s rights under the Option by will or by the laws of descent and
distribution. In the event the Participant dies within three (3) months
following the termination of the Participant’s employment for any reason, all
shares of Common Stock underlying the Option that were vested as of such
Participant’s Termination of Employment shall remain exercisable until the
earlier of the Date of Expiration or the first anniversary of the Participant’s
date of death, by such person or persons as shall have been named as the
Participant’s beneficiary, or by such persons that have acquired the
Participant’s rights under the Award by will or by the laws of descent and
distribution.

(b)
By Disability. In the event the employment of the Participant is terminated due
to Disability (as defined below), all outstanding shares of Common Stock
underlying the Option not yet vested shall become immediately fully vested and,
along with all previously vested shares of Common Stock underlying the Option,
shall remain exercisable until the earlier of the Date of Expiration or the
first anniversary of the date that the Committee determines the definition of
Disability to have been satisfied. For the purposes of this Agreement,
“Disability” shall mean the date upon which the Participant becomes entitled to
receive benefits pursuant to the Company’s long-term disability plan then in
effect.

(c)
By Retirement. In the event the employment of the Participant is terminated due
to Retirement (as defined below), all outstanding shares of Common Stock
underlying the Option not yet vested shall become immediately vested and, along
with all previously vested shares of Common Stock underlying the Option, shall
remain exercisable until the earlier of the Date of Expiration or the three (3)
month anniversary of the Participant’s effective date of Retirement. For the
purposes of this Agreement, “Retirement” shall mean: (i) any termination of the
Participant’s employment other than for Cause after the Participant has attained
sixty-five (65) years of age and completed a total of ten (10) or more
consecutive years of employment with the Company; or (ii) a retirement approved
by the Board.

(d)
Termination for Cause. If the employment of the Participant shall be terminated
for Cause, the Participant shall forfeit all of the unexercised shares of Common
Stock underlying the Option, whether vested or not.


ISO Agreement                        2

--------------------------------------------------------------------------------



Exhibit 10.3

(e)
For Other Reasons. If the employment of the Participant shall terminate for any
reason other than the reasons set forth in this Section 3(a) through 3(d)
herein, all previously vested shares of Common Stock underlying the Option shall
remain exercisable until the earlier of the Date of Expiration or the date
occurring three (3) months from the effective date of Termination of Employment.
All unvested shares of Common Stock underlying the Option at the date of
Termination of Employment shall immediately terminate, and shall be forfeited to
the Company.

4.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, if the Participant experiences a Termination of Employment by the
Company without Cause within two years of a Change in Control, all shares of
Common Stock underlying this Option shall become immediately vested and shall
remain exercisable until the earlier of the Date of Expiration or the first
anniversary (or such later date as would otherwise apply under Section 3 hereof)
of the effective date of the Participant’s Termination of Employment without
Cause. If the termination is for Cause Section 3(d) shall control.
5.    Restrictions on Transfer. This Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, this Option shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
6.    Clawback Policy. The Participant hereby acknowledges and agrees that the
Participant and the Award evidenced by this Agreement are subject to the
Company’s clawback policy as amended from time to time. To the extent the
Participant is subject to the policy, the terms and conditions of the policy are
hereby incorporated by reference into this Agreement.
7.    Procedure for Exercise of Option. This Option may be exercised by delivery
of written notice to the Company at its executive offices, addressed to the
attention of its Vice President Human Resources and Communication. Such notice:
(a) shall be signed by the Participant or his or her legal representative; (b)
subject to Section 2, shall specify the number of full shares of Common Stock
then elected to be purchased with respect to the Option;; and (c) shall be
accompanied by payment in full of the Exercise Price of the shares of Common
Stock to be purchased, and a copy of this Agreement. In the alternative this
Option may be exercised electronically, to the extent permitted, and in a manner
approved by the Company.
Unless otherwise determined by the Committee, the Exercise Price upon exercise
of this Option shall be payable to the Company in full: (a) in cash or its
equivalent (acceptable cash equivalents shall be determined at the sole
discretion of the Committee); (b) by tendering previously acquired shares of
Common Stock or directing the Company to withhold shares of Common Stock
otherwise issuable upon such exercise of this Option, in each case, having an
aggregate Fair Market Value at the time of exercise equal to the total Exercise
Price; (c) through a “cashless exercise” procedure, as permitted under Federal
Reserve Board’s Regulation T, subject to securities laws restrictions; (d) by
any other means which the Committee, in its sole discretion, determines to be
consistent with the Plan’s purpose and applicable law; or (e) by a combination
of the forgoing.
As promptly as practicable after receipt of notice and payment upon exercise,
the Company shall cause to be issued and delivered to the Participant or his or
her legal representative, as the case may be, certificates for the shares of
Common Stock so purchased, which may, if appropriate, be endorsed with
appropriate restrictive legends. The Common Stock certificates shall be issued
in the Participant’s name (or, at the discretion of the Participant, jointly in
the names of the Participant and the Participant’s spouse). The Company shall
maintain a record of all information pertaining to the Participant’s rights
under this Agreement, including the number of shares of Common Stock for which
their Option is exercisable. If the Option shall have been exercised in full,
this Agreement shall be returned to the Company and canceled.
8.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant

ISO Agreement                        3

--------------------------------------------------------------------------------



Exhibit 10.3

in writing with the Vice President Human Resources and Communication of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
9.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
this Agreement until such time as the Exercise Price has been paid, and the
shares of Common Stock have been issued and delivered to him or her.
10.     Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a Termination of Employment.
11.    Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares of Common Stock acquired pursuant to the exercise of
this Option, as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such shares of Common Stock are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares of Common Stock. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

(b)
The Board or the Committee, as applicable, may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant, except that no
such consent will be required if the Committee determines in its sole discretion
and prior to the date of any Change in Control that such amendment or alteration
either (i) is required or advisable in order for the Company, the Plan or the
Award to satisfy any law or regulation or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or (ii)
is not reasonably likely to significantly diminish the benefits provided under
the Award, or that any such diminishment has been adequately compensated.

(c)
The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Agreement.

The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares of Common Stock having an aggregate Fair
Market Value on the date the tax is to be determined, equal to the amount
required to be withheld.
(d)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(e)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


ISO Agreement                        4

--------------------------------------------------------------------------------



Exhibit 10.3

(f)
All obligations of the Company under the Plan and this Agreement, with respect
to this Option, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(g)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.


Coeur Mining, Inc.    




By:


Keagan J. Kerr, Senior Vice President Corporate Affairs and Human Resources




Participant






__________________________________________
    Participant’s Signature    



ISO Agreement                        5